Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Election/Restrictions
Claim 1 is found allowable. Claims 3, 6-8, 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II (as well as between Species A-C, Species F and G, Species J and K, Species P and Q, Species R and S, Species X and Y), as set forth in the Office action mailed on 6/21/2021, is hereby withdrawn and claims 3, 6-8, 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JERALD MEYER on 7/25/2022.
The application has been amended as follows: 
Cancel claim 21.
Amend claim 1 at line 7-14 as follows:
 a second heat transfer part, whose temperature is adjusted to a second temperature lower than the first temperature and lower than room temperature, configured to cool the substrate, wherein a second heat is transferred between the second heat transfer part and the substrate by a second temperature difference and wherein the second heat transfer part and the first heat transfer part are sequentially arranged side by side in a horizontal direction such that a boundary between the second heat transfer par and the first transfer part in a plan view is extended in a direction perpendicular to the horizontal direction, wherein the second heat transfer part is a cooling plate configured to have a temperature lower than room temperature;
Amend claim 7 as follows:
The apparatus of Claim 1, further comprising: a heating part arranged radially outward of the substrate and configured to apply the first [[or second]] heat to a start point of exposure due to the agglomeration.
Amend claim 8 as follows:
The apparatus of Claim 1, further comprising: a cooling part arranged radially outward of the substrate and configured to absorb the first heat from an end point of exposure due to the agglomeration.
Amend claim 20 as follows:
A drying method of covering an upper surface of a substrate having an uneven pattern formed thereon with a liquid film and subsequently drying the substrate, the method comprising: 
Providing the drying apparatus of Claim 1;
allowing [[a]] the first heat to be transferred between [[a]] the first heat transfer part whose temperature is adjusted to [[a]] the first temperature and the substrate by [[a]] the first temperature difference; 
allowing [[a]] the second heat to be transferred between [[a]] the second heat transfer part whose temperature is adjusted to [[a]] the second temperature  and the substrate by [[a]] the second temperature difference; and 
controlling the first temperature and the second temperature and controlling [[a]] the surface tension distribution of the liquid film so as to control [[an]] the agglomeration of the liquid film.

Reasons for Allowance
Claims 1, 3-9, 11-15, and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 1, an independent claim. The most relevant prior art references are HAYASHI and YOSHIHARA. HAYASHI teaches a drying apparatus comprising a controller, a holder and a horizontal-direction driving part, a first heat transfer part (a heating lamp) having a first temperature, and a second heat transfer part (another heating lamp) having a second temperature. YOSHIHARA teaches a drying apparatus comprising a first heat transfer part (one of heaters 33) having a first temperature (equal to or higher than IPA’s boiling point, which is 82.4℃) and a second heat transfer part (another one of heaters 33) having a second temperature (equal to or higher than IPA’s boiling point, which is 82.4℃), wherein the second temperature can be lower than the first temperature. The purpose of the difference/gradient in temperature is to help push IPA off the substrate. But the prior art of record does not teach or fairly suggest that: the second heat transfer part is a cooling plate configured to have a temperature lower than room temperature and the second heat transfer part is adjusted to a temperature lower than room temperature.
An updated search was performed but did not yield any additional relevant prior art documents. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this Action. Therefore, Claims 1, 3-9, 11-15, and 17-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714